COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



T&G, L.L.C., GARRY W. CRAIGHEAD,
TRACY CRAIGHEAD and EL PASO
FIRST CARE CLINIC, INC.,


                                    Appellants,

v.

CAPITAL ACTIVE FUNDING, INC.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-03-00420-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2003-1930)



MEMORANDUM OPINION


	This case is before the Court on its own motion to determine whether the appeal should be
dismissed for want of prosecution.  See Tex.R.App.P. 42.3(b).  Because it appears the appellants no
longer wish to pursue the appeal, we will dismiss for want of prosecution.  
	A default judgment was entered against the appellants in this case on June 12, 2003. 
Appellants filed a notice of appeal to this Court on September 8, 2003.  On January 16, 2004,
Appellants filed a notice of bankruptcy.  As a result, this appeal was automatically abated pending
the outcome of the bankruptcy proceedings.  See 11 U.S.C. § 362.  On October 21, 2008, having
received notice that the Appellants' bankruptcy cases had been closed, this Court issued an order
reinstating the appeal.  The order included notice that the Appellants' brief was due to be filed
November 20, 2008.
	By letter dated December 3, 2008, the Clerk of this court notified Appellants of our intent
to dismiss the appeal for want of prosecution due to Appellants' failure to file an appellants' brief
or motion for extension of time.  The Clerk informed Appellants that the appeal would be dismissed
without further notice unless any party could show grounds for continuing the appeal within ten days
of the date of the notice.  We have not received a response.
	This Court may dismiss an appeal for want of prosecution when an appellant has failed to
file his brief within the time prescribed, and gives no reasonable explanation for such failure. 
Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San
Antonio 1998, no pet.).  We have given written notice of our intent to dismiss this appeal and have
requested a response stating a reasonable basis for the failure to file an appellants' brief.   Appellants
have not responded.  We see no purpose which would be served by declining to dismiss this appeal
at this stage in the proceedings.  Therefore, in accordance with Tex.R.App.P. 42.3(b), 42.3(c) and
38.8(a)(1), we dismiss this appeal for want of prosecution.

February 5, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating